  Case 16-05539         Doc 41     Filed 03/19/19 Entered 03/19/19 11:43:56              Desc Main
                                      Document Page 1 of 3


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 16-05539
         ROSANNA JODELKA

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 02/20/2016.

         2) The plan was confirmed on 05/12/2016.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was dismissed on 02/14/2019.

         6) Number of months from filing to last payment: 32.

         7) Number of months case was pending: 37.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 16-05539        Doc 41        Filed 03/19/19 Entered 03/19/19 11:43:56                     Desc Main
                                       Document Page 2 of 3



Receipts:

       Total paid by or on behalf of the debtor                 $5,425.00
       Less amount refunded to debtor                               $0.00

NET RECEIPTS:                                                                                      $5,425.00


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                                  $4,000.00
    Court Costs                                                                $0.00
    Trustee Expenses & Compensation                                          $239.56
    Other                                                                      $0.00
TOTAL EXPENSES OF ADMINISTRATION:                                                                  $4,239.56

Attorney fees paid and disclosed by debtor:                      $0.00


Scheduled Creditors:
Creditor                                        Claim         Claim            Claim       Principal      Int.
Name                                  Class   Scheduled      Asserted         Allowed        Paid         Paid
AT & T                            Unsecured      1,023.00            NA              NA            0.00       0.00
CAPITAL ONE BANK USA              Unsecured      3,235.00       3,235.03        3,235.03           0.00       0.00
CAPITAL ONE NA                    Unsecured         341.00        344.69          344.69           0.00       0.00
CITY OF CHICAGO DEPT OF FINANCE   Unsecured            NA            NA            22.88           0.00       0.00
CITY OF CHICAGO DEPT OF FINANCE   Secured           830.00        830.00          830.00        480.00        0.00
COMMONWEALTH EDISON               Unsecured         479.02           NA              NA            0.00       0.00
COMMONWEALTH EDISON               Unsecured            NA         499.01          499.01           0.00       0.00
CROWN ASSET MANAGEMENT            Unsecured      1,594.00       1,594.78        1,594.78           0.00       0.00
INTERNAL REVENUE SERVICE          Unsecured            NA          70.50           70.50           0.00       0.00
INTERNAL REVENUE SERVICE          Priority       1,300.00       1,027.85        1,027.85        705.44        0.00
MIDLAND FUNDING                   Unsecured      1,394.00       1,394.68        1,394.68           0.00       0.00
MIDLAND FUNDING                   Unsecured      1,571.00       1,648.28        1,648.28           0.00       0.00
NATIONSTAR MORTGAGE               Secured              NA          22.78           22.78           0.00       0.00
NATIONSTAR MORTGAGE               Secured      159,319.00    164,970.87       164,993.65           0.00       0.00
NATIONSTAR MORTGAGE               Unsecured            NA            NA            22.78           0.00       0.00
PRA RECEIVABLES MGMT              Unsecured      2,094.00       2,105.60        2,105.60           0.00       0.00
QUANTUM3 GROUP LLC                Unsecured      1,180.00       1,148.41        1,148.41           0.00       0.00




UST Form 101-13-FR-S (09/01/2009)
  Case 16-05539         Doc 41      Filed 03/19/19 Entered 03/19/19 11:43:56                Desc Main
                                       Document Page 3 of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                 $164,993.65              $0.00              $0.00
       Mortgage Arrearage                                     $0.00              $0.00              $0.00
       Debt Secured by Vehicle                                $0.00              $0.00              $0.00
       All Other Secured                                    $852.78            $480.00              $0.00
 TOTAL SECURED:                                         $165,846.43            $480.00              $0.00

 Priority Unsecured Payments:
        Domestic Support Arrearage                            $0.00              $0.00              $0.00
        Domestic Support Ongoing                              $0.00              $0.00              $0.00
        All Other Priority                                $1,027.85            $705.44              $0.00
 TOTAL PRIORITY:                                          $1,027.85            $705.44              $0.00

 GENERAL UNSECURED PAYMENTS:                             $12,086.64                $0.00            $0.00


Disbursements:

         Expenses of Administration                             $4,239.56
         Disbursements to Creditors                             $1,185.44

TOTAL DISBURSEMENTS :                                                                        $5,425.00


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 03/19/2019                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
